DOWDELL, J.
The appellant was the plaintiff in the court below. The judgment appealed from is in his favor. He can therefore take nothing by this appeal. The judgment entry recites that the Verdict of the jury was for the defendant for the property sued for, and assessed the value of each of the animals ; but the judg-' nient of the court is in favor of the plaintiff, for the recovery of the property sued for or its alternative value. U is true judgment is rendered against the plaintiff for *607the costs of suit; but no objection seems to have been taken to this in the court below nor is it complained of here. The appeal will be dismissed.
Dismissed.
Tyson G. J., and Andeeson and McClellan, JJ., concur.